Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2022 has been entered.
 
Status of Claims
1.	The Final Action is in response to the application filed on January 31, 2018 and the
Amendments to the claims and remarks filed on July 20, 2021
2.	Claims 1, 11, and 20 are amended                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
3.	Claims 3 and 13 are cancelled
4.	Claims 1-2, 4-12, 14-29 are pending

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-2, 4-12, and 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et. al (US Patent Application Publication No. 2019/0058709; hereafter known as Kempf) in view of Hunn et. al (US Patent Application Publication No.: 2020/0057994: hereafter known as Hunn) in further view of Madhavan et. al (US Patent Application Publication No.: 2017/0295023; hereafter known as Madhavan) 

8.	In claim 1: Kempf discloses, 
A method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises: (i.e.,  systems, methods, apparatuses, devices, and associated non-transitory computer-readable media and network architecture for effectuating a tenant management system and method operative in a cloud-based database environment where the non-transitory machine-readable storage that provides instructions to be executed by a processor and request access megabytes of storage) (Kempf: Paragraph [0006], [0013], [0014], [0015])
correlating an authenticated user device with a cryptographic identifier (ID) for the blockchain corresponding to the authenticated user device; (i.e., a blockchain structure is exemplified herein for implementing the tenant record distributed ledger (e.g., as a consensus-based replicated, shared and synchronized digital data, and secured using cryptography), other implementations of a distributed ledger (e.g., based on directed acyclic graphs) example tenant record, including at least a portion of tenant specific information Likewise, a Contract field 510 may be provided to indicate the address/location, identifier, or other key indicium of a tenant's contract each block may be identified by cryptographically generated hash  Skilled artisans will further recognize that an example TMS arrangement may also be implemented using various SDN architectures based on known protocol   to include functionality for authentication, authorization, and accounting (AAA) protocols (e.g., RADIUS (Remote Authentication Dial-In User Service) and the end user devices may be coupled (e.g., through an access network) through an edge ND (supporting AAA processing) coupled to core NDs coupled to electronic devices implementing servers of service/content providers. AAA processing is performed to identify for a subscriber the subscriber record stored in the AAA server for that subscriber. A subscriber record includes a set of attributes (e.g., subscriber name, password, authentication information) (Kempf: Paragraph [0035], [0045], [0084], [0136])    
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; (i..e,,  COG may include actual execution of logic of the contract represented in the COG and/or maintaining of the COG as an auditable record of contract state and history. As a digital mechanism used alongside execution of a computable contract, the COG is preferably used for directing the dynamic functionality of a computable contract such as interacting with outside data sources, updating based on external data driving or performing actions on external resources (e.g., transmitting commands via an API, executing transactions. The execution environment is preferably an architecture for the formation, execution, and updating of computable contracts. The object ledger structures are ledger structures that are preferably distributed (e.g. a blockchain or other distributed ledger protocol) that may be used to (but is not limited to): (a) store and share objects/data from the contract and/or graph (e.g. for other parties, as a record, etc.) in whole or in part; (b) perform transactions using contract logic and graph data using ‘on-chain’/‘on-ledger’ code) (Hunn: Paragraph [0062] [0071][0074])
executing the structured query as a blockchain transaction with the blockchain; and (i.e., involves replacing a cluster of conventional databases (such as, e.g., Structured Query Language (SQL) databases) that are typically used for tenant records management with a distributed blockchain ledger operating in conjunction with smart contracts for executing transactions on the ledger, which may be implemented as a distributed permission-based structure including a query-based mechanism with the chain servers to determine a tenant's credit availability and obtain authorization for the tenant to utilize resources/services) (Kempf: Paragraph [0039])
	Kemp does not disclose,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; 
receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain; 
translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by: 
identifying a host organization object ID from the table name specified by the structured query; 
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device; 
 translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device; 
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; 
 synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table; 
 executing the structured query as a blockchain transaction with the blockchain; and
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
However, Hunn discloses,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; (i.e., after a contract has been formed and executed, it is hosted on a computer network (e.g., the World Wide Web such as via a multi-tenant cloud-based computing platform. After execution, objects/nodes are added to either the same graph or another version of the graph where the graph may be queried by an API so that data can be displayed via a graphical user interface. Each party that runs the VM may be a node and may be seen to represent: a contracting party, entity, individual enterprise, company, group, or similar) (Hunn: Paragraph [0222], [0241], [0264], [266])   
 receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain; (i.e., where a distributed environment or a decentralized environment such as a peer-to-peer network is used), Remote Procedure Calls (RPCs) may be used to interact between the nodes on the network and/or BDL(s) and/or between a client and a node on a decentralized network. virtual machine (VM) runtime environment run by all of the parties and participants to a contract (e.g. as nodes on the peer-to-peer network—as depicted in FIG. 40), series of virtual machines, and/or sandbox(es) for forming contracts, and executing the logic of, and updates to, contracts and/or graph data structure where the structures may themselves connect to, or otherwise interact with, other BDLs and protocols through a suitable programmatic mechanism such as by using an atomic cross-chain protocol, ‘smart contract’ scripts, APIs, ‘sidechains’, parallel chains, relay chains, or similar interoperability protocol or mechanism of connecting homogenous or heterogeneous BDL protocols/implementations and inputs and outputs to the contract that may be queried via API or other method to provide filterable lists of transactions, events, and other data to user) (Hunn: Paragraph [0099],  [0206], [0262], [0301], [0302] [0303])
translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by : (i.e., obtaining object components of the contract document, functions to translate the various sections, clauses, and/or other elements of a contract into data representation suitable for inclusion in the COG. Object components may be formed directly from input received by contracting parties includes assembling the COG from the object components, functions to generate or compile a graph representation of the contract from elements of the contract. The COG is preferably a historically immutable record of the contract that can be versioned during formation and post-formation and the MDAG structure can enable an end-to-end cryptographically secure environment between the contract and a blockchain/distributed ledger where state transitioning functionalities and may only need to interact with BDLs if, where, and when required, such as to perform ‘on-chain’/‘on-ledger’ transactions, share state, share data/objects, use as a consensus mechanism, and the like) .(Hunn: Paragraph [0066] [0067], [0099])
identifying a host organization object ID from the table name specified by the structured query; (i.e., method preferably provides mechanisms to host contract so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract and objects/nodes are added to either the same graph or another version of the graph where the graph may be queried by an API so that data can be displayed where the contract that may be queried via API or other method to provide filterable lists of transactions, events, and other data to users. Multiple chains/ledgers may interact with the contract ledger/chain) (Hunn: Paragraph [0055[, [0066] [0099] [0222], [0301])
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device; (i.e., objects from the graph data structure may be used as inputs to ‘smart contract’ scripts. This enables, for example, the state of the contract to be dynamic but executed ‘on-chain’ by the ‘smart contract’ script when certain conditions are met by the state of the contract. The data structures may themselves connect to, or otherwise interact with, other BDLs and protocols through a suitable programmatic mechanism such as by using an atomic cross-chain protocol, ‘smart contract’ scripts, APIs, ‘sidechains’, parallel chains, relay chains, or similar interoperability protocol or mechanism of connecting homogenous or heterogeneous BDL protocols/implementation then uses a singular chain for both inputs and outputs to the contract that may be queried via API or other method to provide filterable lists of transactions, events, and other data to users) (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device; (i.e., may include converting a contract document or a portion of a contract document to object components. Specification of the contract document is preferably received through a user interface of the contract management system. A BDL that uses a virtual machine instruction set is used in a given implementation where VM executes the predicates encoded as a sequence of opcodes and the VM model may perform various operations, including (but not limited to): (a) executing machine readable contract logic and state updates (d) computing the graph data structure/ a native BDL structure for each individual contract and enabling this structure to interface directly on an input-output basis with other BDL structures where data from another BDL needs to be input, or exposed, to, and/or a transaction performed by the logic of the contract on one or more chains/ledgers. Furthermore, it may provide an approach for contract state to be maintained between the parties and data from that contract to be added/deployed to a BDL when required, rather than sharing all data. the graph for each contract may be traversed and queried to provide analytics such as causation (e.g. ‘versioning’ links) and other relationships between objects) (Hunn: Paragraph [0054] [0101],[0102] [0236][0265] [0266] [0317] [0322] 
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; (i..e,,  COG may include actual execution of logic of the contract represented in the COG and/or maintaining of the COG as an auditable record of contract state and history. As a digital mechanism used alongside execution of a computable contract, the COG is preferably used for directing the dynamic functionality of a computable contract such as interacting with outside data sources, updating based on external data driving or performing actions on external resources (e.g., transmitting commands via an API, executing transactions. The execution environment is preferably an architecture for the formation, execution, and updating of computable contracts. The object ledger structures are ledger structures that are preferably distributed (e.g. a blockchain or other distributed ledger protocol) that may be used to (but is not limited to): (a) store and share objects/data from the contract and/or graph (e.g. for other parties, as a record, etc.) in whole or in part; (b) perform transactions using contract logic and graph data using ‘on-chain’/‘on-ledger’ code) (Hunn: Paragraph [0062] [0071][0074])
synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table; (i.e., contract repositories of the involved parties are preferably synchronized by exchanging cryptographically signed commits between the involved parties where contract document either in synchronization with a machine readable and executable contract, and/or the contract state at the point of execution. A versioning link therefore implies that the Merkle link between the two or more objects represents a change in version of that object. A versioning link may be used to create the edge on the graph representing an ‘update’ between the existing/previous state and the updated/new state of an object) (Hunn: Paragraph 0066] [0067] [0090] [0169], [0170] [0218])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn and Kempf so that the system can include an interface for access control for the blockchain. The invention is that the contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) (Hunn: Paragraph [0054]) In addition, the contracts state updates may take place continuously and in ‘real-time’ or near ‘real-time’. (Hunn: Paragraph [0053]) 
	The combination of Hunn and Kempf does not disclose,
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
	However, Madhavan discloses,
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (i.e., the bitcoin Blockchain which may be used to track the logical movement of digital assets among the participants, the transaction stage, node communicates a transaction to every other node. A transaction may consist of one participant to the transaction at a node sending a bitcoin to another participant to the transaction at a different node. As the other nodes receive transaction, the transaction is grouped together with other prior transactions into a block. A block may include a number of transactions which implements the disclosed bilateral assertion model (“BAM”) for interacting with a shared data structure. the participants in the system are able to directly operate on data in the shared data structure, and any participants interested in that data are automatically made aware of requests to create new data or modify existing data. (Madhavan: Paragraph [0082] [0085], [0093], [0111], [0129])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability to return the status of the blockchain request.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])


9.	In claim 2: The combination of Hunn, Kempf, Madhavan, disclose the method in supra, including routing the structured query through a query parser which breaks down the elements of the structured query into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (i.e., objects from the graph data structure may be used as inputs to ‘smart contract’ scripts. This enables, for example, the state of the contract to be dynamic but executed ‘on-chain’ by the ‘smart contract’ script when certain conditions are met by the state of the contract. The data structures may themselves connect to, or otherwise interact with, other BDLs and protocols through a suitable programmatic mechanism such as by using an atomic cross-chain protocol, ‘smart contract’ scripts, APIs, ‘sidechains’, parallel chains, relay chains, or similar interoperability protocol or mechanism of connecting homogenous or heterogeneous BDL protocols/implementation then uses a singular chain for both inputs and outputs to the contract that may be queried via API or other method to provide filterable lists of transactions, events, and other data to users) (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
mapping the identified query elements to corresponding native blockchain functions, code, or logic via a query logic translator to obtain the native blockchain protocol code for a native blockchain transaction; and (i.e., may include converting a contract document or a portion of a contract document to object components. Specification of the contract document is preferably received through a user interface of the contract management system. A BDL that uses a virtual machine instruction set is used in a given implementation where VM executes the predicates encoded as a sequence of opcodes and the VM model may perform various operations, including (but not limited to): (a) executing machine readable contract logic and state updates (d) computing the graph data structure/ a native BDL structure for each individual contract and enabling this structure to interface directly on an input-output basis with other BDL structures where data from another BDL needs to be input, or exposed, to, and/or a transaction performed by the logic of the contract on one or more chains/ledgers. Furthermore, it may provide an approach for contract state to be maintained between the parties and data from that contract to be added/deployed to a BDL when required, rather than sharing all data. the graph for each contract may be traversed and queried to provide analytics such as causation (e.g. ‘versioning’ links) and other relationships between objects) (Hunn: Paragraph [0054] [0101],[0102] [0236][0265] [0266] [0317] [0322])
transacting the native blockchain transaction having the native blockchain protocol code embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface. (i.e., objects from the graph data structure may be used as inputs to ‘smart contract’ scripts. This enables, for example, the state of the contract to be dynamic but executed ‘on-chain’ by the ‘smart contract’ script when certain conditions are met by the state of the contract. The data structures may themselves connect to, or otherwise interact with, other BDLs and protocols through a suitable programmatic mechanism such as by using an atomic cross-chain protocol, ‘smart contract’ scripts, APIs, ‘sidechains’, parallel chains, relay chains, or similar interoperability protocol or mechanism of connecting homogenous or heterogeneous BDL protocols/implementation then uses a singular chain for both inputs and outputs to the contract that may be queried via API or other method to provide filterable lists of transactions, events, and other data to users) (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability of an interface to communicate with the blockchain and convert to the requested format when the blockchain is triggered. The system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. (Hunn: Paragraph [0050]) The system and method can facilitate various execution scenarios that can leverage integration with outside data sources, execution on centralized, distributed, or decentralized environments, integration with BDLs, and/or other suitable capabilities. (Hunn Paragraph [0050])
10.	In claim 4: The combination of Hunn, Kempf, and Madhavan disclose the method in supra, including further comprising: 
parsing a plurality of query elements from the structured query via a query parser to identify query elements; and (i.e., the system 700 may provide an interface, such as an application program interface, via which other software and/or devices may access the shared data structure 304, such as to make queries, i.e. pull data from the shared data structure 304, or receive unsolicited data, updates or messages, i.e. data pushed from the shared data structure 304. These other software and/or devices may then implement further actions based on the receipt of data and/or the result of the query.) (Madhavan: Paragraph [0037], [0040], [0046] ,[0105], [0211]))
translating the parsed query elements to native blockchain protocol code via a query logic translator to form the native blockchain transaction.  (i.e., CONFIRMED is sent to the counterparties when the proposer explicitly confirms the proposal after receiving all the signatures. Upon receipt of this confirmation the recipient may make permanent state changes to the business data. An explicit reconcile can be invoked on specific entries) (Madhavan: Paragraph [0175], [0176], [0177],[0178])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
11.	In claim 5: The combination of Hunn, Kempf, and Madhavan disclose the method in supra, including further discloses wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (i.e., blockchain is that all participants receive all transactions, therefore all transactions will need to be encrypted in such a way that only authorized parties, e.g. the bilateral parties, are able to decrypt the contents (Madhavan: Paragraph [0198],[0199],[0200],[0201], [0202],[0205])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
12. 	In claim 6: The combination of Hunn, Kempf, and Madhavan disclose the method in supra. Including further discloses wherein executing the native blockchain transaction with the blockchain comprises executing an asynchronous transaction via the blockchain; and  (i.e., Although a blockchain structure is exemplified herein for implementing the tenant record distributed ledger (e.g., as a consensus-based replicated, shared and synchronized digital data, and secured using cryptography), other implementations of a distributed ledger (e.g., based on directed acyclic graphs) may also be used in an additional or alternative embodiment of the present invention) (Kempf: [0045],[0046],[0048],[0049])
tracking status of the native blockchain transaction to determine whether the native blockchain transaction is pending, committed, or failed. (i.e., coherency and consistency among the multiple blockchain Instances may be maintained by executing a suitable consensus protocol (e.g., upon every transaction in a blockchain replica, after a new block is created, or boot-up, or upon recovery from a failure, etc.). In one arrangement, causal disconnectivity among the multiple blockchain instances may be maintained or enforced while maintaining coherency/consensus, whereby failure or malfunction of one blockchain instance is restricted from propagating to other blockchain instances) Kempf: Paragraph [0089]
13.	In claim 7: The combination of Hunn, Kempf, and Madhavan disclose the method in supra, including further comprising:
maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (i.e.,  a data structure that batches data into time-stamped blocks and prohibits two or more transactions from concurrently modifying an object in the database including the blockchain may be implemented as a continuously expanding list of records, called blocks, which are linked and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp, summary of transactions and transaction data. In this manner, blockchains resist modification of its underlying data. Functionally, a blockchain is a distributed ledger (private or open) that can record transactions between two parties efficiently and in a verifiable and permanent) (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
correlating the blockchain asset ID to the host organization object ID; and (i.e., Regardless of a specific blockchain implementation, an example embodiment of the present invention may involve a permission-based or private blockchain arrangement, where only verified and authorized data center nodes or agents are allowed to access the modify the blockchain) (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
Kemp do not disclose,
receiving an event from the blockchain associated with the blockchain asset ID; (i.e., wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block wherein the blockchain may be an appropriate mechanism to its asset tracking properties) (Madhavan: Paragraph [0004], [0065], [0084])
notifying the user device of the event, wherein the event specifies one of (i) the native blockchain transaction remains pending, (ii) the native blockchain transaction is committed to the blockchain, or (iii) the native blockchain transaction has failed. 
Madhavan discloses,
receiving an event from the blockchain associated with the blockchain asset ID; (i.e., wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block wherein the blockchain may be an appropriate mechanism to its asset tracking properties) (Madhavan: Paragraph [0004], [0065], [0084])
notifying the user device of the event [Madhavan: [0006],[0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, (i.e., transactions recorded in ledgers are periodically netted to determine a current state, databases reflect the current state of data as soon as a transaction has been “committed,” i.e., the record in the database has been updated in manner considered to be permanent, e.g. visible to all users of that database.) [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, (i.e., once the response 116 is communicated to the first participant any changes made to the data 110 are then committed 120 to the database 106, that is the data is permanently, from the perspective of the participants, modified in accordance with the request) (Madhavan: Paragraph [0006], [0011], [0079]) or (iii) the native blockchain transaction has failed. (i.e., if the counter-party participant responds to the validation request disapproving of the requested change, the data structure is not modified. The requesting party-participant is notified of the result, i.e. that the requested change was made or not, via a confirmation message) (Madhavan: Paragraph [0008], [ 0036],[0071], [0086], [0121]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
14.	In claim 8: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further comprising:
determining the native blockchain transaction has failed and performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed. (i.e., if an entry contains the proposed assertion only, and no validations, the state of that assertion is “proposed” or “incomplete.” 320. Notification data transaction messages 314 may be automatically generated and transmitted upon receipt of a request data transaction message 312. A validation data transaction message 316 comprises data indicative of a participant's validation of a requested change to the data structure 320, e.g. a response to a request to validate a received request data transaction message) (Madhavan: Paragraph [0036],[0037],[0038], [0090], [0092])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and notify the status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
15.	In claim 9: The combination of Hunn, Kempf, and Madhavan disclose the method in supra, including further wherein the structured query from the user device corresponds to a blockchain asset for which a prior transaction remains in a pending and non-committed state; and (i.e., validating the request to modify data (block 934). In particular, the request may be validated by communicating it, e.g. automatically upon receipt, via the user interface 712 or otherwise, to an external reviewer and/or to external business logic/business rules 718 which evaluate the request to determine whether it is valid or not, and indication of which is then communicated back to the system 700. The external business logic/business rules and determining whether the request to modify has been approved from the response data transaction message (block 942) and based thereon, modifying the portion of the shared data structure 320, or electronic ledger 732, (block 944). If the data request has not been approved, the operation of the system 700 further includes removing the data stored in the shared data structure 320 according to the request (block 946). In particular, the data stored in the shared data structure 320 may be left in an incomplete state, e.g. missing data indicating the validation thereof, or otherwise modified to indicate that the request was not approved.) (Madhavan: Paragraph [0092], [0125], [0112], [0013], [0114])
indicating to the user device that the blockchain asset addressed by the structured query is subject to the prior transaction which remains in the pending and non-committed state. (i.e., to, modify a portion of the shared data structure 320, or electronic ledger 732, to indicate validation is pending based on a request data transaction message. Similarly, the data modifier 724 may be further operative to modify data based a response data transaction message comprises data indicative of a confirmation that data in another portion of the shared data structure 320, or electronic ledger 732, has or has not been modified. In particular, the data stored in the shared data structure 320 may be left in an incomplete state, e.g. missing data indicating the validation thereof, or otherwise modified or augmented to indicate that the request was not approved. Alternatively, the data may be removed from the portion of the shared data structure 320, or electronic ledger 732) (Madhavan: Paragraph [0065], [0092], [0125])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])

16.	In claim 10: The combination of Hunn, Kempf and Madhavan disclose the method in supra, including further wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (i.e., the assertions being made and validated may be assertions as to a net result of a change, or all prior changed, made to the database, akin to a commit operation. For example, consider imagine a data manipulation language (“DML”) operation, such as a SQL operation, on Party A's local store (INSERT/UPDATE/DELETE)) (Madhavan: Paragraph [0077], [0078], [0079]))
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (i.e., request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data, e.g. via a request, or other communication reflecting an opportunity, to validate the change, to obtain the counter-party participant's validation, or otherwise cause them to validate, that the requested change is acceptable, e.g. according to that participant's own rules, such as may be dictated by business logic or business rules ) (Madhavan: Paragraph [0032], [0034], [0041],[0063],[0077], [0081], [0082], [0114])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
17.	In claim 11: Kempf discloses,
Non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein, the instructions cause the system to perform the following operations: (Kempf: Paragraph [0006], [0013], [0014], [0015])
correlating an authenticated user device with a cryptographic identifier (ID) for the blockchain corresponding to the authenticated user device; (Kempf: Paragraph [0035], [0045], [0084], [0136])    
executing the structured query as a blockchain transaction with the blockchain (Kempf: Paragraph [0039]); and returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (Kempf: Paragraph [0039])
Kemp does not disclose,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain;
 receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain; 
 translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by: 
identifying a host organization object ID from the table name specified by the structured query; 
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device;
 translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device;  
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain;
synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table;
and returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However, Hunn discloses,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; (Hunn: Paragraph [0222], [0241], [0264], [266])
  receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain; (Hunn: Paragraph [0099], [0206], [0262], [0301], [0302] [0303])
translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by: .(Hunn: Paragraph [0066] [0067], [0099])
identifying a host organization object ID from the table name specified by the structured query; (Hunn: Paragraph [0055[, [0066] [0099] [0222], [0301])
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device; (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device; (Hunn: Paragraph [0054] [0101], [0102] [0236][0265] [0266] [0317] [0322] 
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; (Hunn: Paragraph [0062] [0071], [0074])
synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table; (Hunn: Paragraph [0066] [0067] [0090] [0169], [0170] [0218])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn and Kempf so that the system can include an interface for access control for the blockchain. The invention is that the contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) (Hunn: Paragraph [0054]) In addition, the contracts state updates may take place continuously and in ‘real-time’ or near ‘real-time’. (Hunn: Paragraph [0053])
The combination of Hunn and Kemp do not disclose,
and returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However, Madhavan discloses,
turning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (Madhavan: Paragraph [0082] [0085], [0093], [0111], [0129])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability to return the status of the blockchain request.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
18.	In claim 12: The combination of Hunn, Kempf, Madhavan disclose the claim in supra, including further comprising:
 routing the structured query through a query parser which breaks down the elements of the structured query into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
mapping the identified query elements to corresponding native blockchain functions, code (Little: Paragraph [0063],[0129]), or logic via a query logic translator to obtain the native blockchain protocol code for a native blockchain transaction; and (Hunn: Paragraph [0054] [0101],[0102] [0236][0265] [0266] [0317] [0322])
transacting the native blockchain transaction having the native blockchain protocol code embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability of an interface to communicate with the blockchain and convert to the requested format when the blockchain is triggered. The system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. (Hunn: Paragraph [0050]) The system and method can facilitate various execution scenarios that can leverage integration with outside data sources, execution on centralized, distributed, or decentralized environments, integration with BDLs, and/or other suitable capabilities. (Hunn Paragraph [0050])
19.	In claim 14: The combination of Hunn, Kempf, nd Madhavan disclose the claim in supra, including further wherein the instructions cause the system to perform operations further comprising: (Madhavan: Paragraph [0141],[0142]) 
parsing a plurality of query elements from the structured query via a query parser to identify query elements; and (Madhavan: Paragraph [0037],[0040],[0046],[0105])
translating the parsed query elements to native blockchain protocol code via a query logic translator to form the native blockchain transaction. (Madhavan: Paragraph [0175], [0176], [0177], [0178]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
20.	In claim 15:  The combination of Hunn, Kempf, and Madhavan disclose the claim in supra, including further wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (Madhavan: Paragraph [0198],[0199],[0200],[0201],[0205])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
21.	In claim 16: The combination of Hunn, Kempf, and Madhavan disclose the claim in supra, including further wherein executing the native blockchain transaction with the blockchain comprises executing an asynchronous transaction via the blockchain; and (Kempf: [0045],[0045],[0048],[0049])
tracking status of the native blockchain transaction to determine whether the native blockchain transaction is pending, committed, or failed. (Kempf: Paragraph [0089]
22.	In claim 17:  The combination of Hunn, Kempf, and Madhavan disclose the method in supra, 
maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
correlating the blockchain asset ID to the host organization object ID; and (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
Kempf does not disclose,
receiving an event from the blockchain associated with the blockchain asset ID;  
including further wherein the instructions cause the system to perform operations further comprising:
notifying the user device of the event, wherein the event specifies one of (i) the native blockchain transaction remains pending, (ii) the native blockchain transaction is committed to the blockchain, or (iii) the native blockchain transaction has failed. 
However, Madhavan discloses,
receiving an event from the blockchain associated with the blockchain asset ID;  (Madhavan: Paragraph [0004], [0065], [0084])
including further wherein the instructions cause the system to perform operations further comprising: (Madhavan: Paragraph [0141], [0142])
notifying the user device of the event [Madhavan: [0006], [0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, or (iii) the native blockchain transaction has failed. (Madhavan: Paragraph [0008], [0036],[0071], [0086], [0121])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
23.	In claim 18: The combination of Hunn, Kempf, and Madhavan disclose the claim in supra, including further disclose wherein the structured query from the user device corresponds to a blockchain asset for which a prior transaction remains in a pending and non-committed state; and (Madhavan: Paragraph [0092], [0125], [0112], [0013], [0114])
indicating to the user device that the blockchain asset addressed by the structured query is subject to the prior transaction which remains in the pending and non-committed state. (Madhavan: Paragraph [0065], [0092], [0125])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
24.	In claim 19: The combination of Hunn, Kempf, and Madhavan disclose the claim in supra, including further disclose wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (Madhavan: Paragraph [0077], [0078], [0079])
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (Madhavan: Paragraph [0032], [0041], [0063],[0077], [0081], [0081], [0082], [0114]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which
25.	In claim 20: Kempf discloses, 
A system to execute at a host organization, wherein the system comprises: (i.e., systems, methods, apparatuses, devices, and associated non-transitory computer-readable media and network architecture for effectuating a tenant management system on a cloud-based data center network environment) (Kempf: Paragraph [0006] [0020])
a memory to store instructions; (Kempf: Paragraph [0125])
a set of one or more processors; (Kempf: Paragraph [0122])
a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising: (Kempf: Paragraph [0006], [0013], [0014], [0015])
correlating an authenticated user device with a cryptographic identifier (ID) for the blockchain corresponding to the authenticated user device; (Kempf: Paragraph [0035], [0045], [0084], [0136])
executing the structured query as a blockchain transaction with the blockchain; and (Kempf: Paragraph [0039])
	Kempf does not disclose,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain;
 receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain;  
 translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by: 
identifying a host organization object ID from the table name specified by the structured query; 
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device; 
 translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device;  
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; 
synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table; 
 returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
	However Hunn discloses,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; (Hunn: Paragraph [0222], [0241], [0264], [266])
receiving a structured query from one of the participating nodes via a user device, wherein the structured query specifies a table name for a data object in a virtual table provided by the virtual chain interface representing transactional data on the blockchain; (Hunn: Paragraph [0099],  [0206], [0262], [0301], [0302] [0303])
translating, via the virtual chain interface, modifications to the virtual table by the structured query to transactions on the blockchain independent of involvement by the participating nodes by: .(Hunn: Paragraph [0066] [0067], [0099])
identifying a host organization object ID from the table name specified by the structured query; (Hunn: Paragraph [0055[, [0066] [0099] [0222], [0301])
converting, at the virtual chain interface, the structured query to native blockchain protocol code independent of instructions from the user device; (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping by a virtual chain interface of the host organization between elements of the structured query and native blockchain protocol code elements, wherein the mapping is configurable to receive mapping directions from the user device; (Hunn: Paragraph [0054] [0101],[0102] [0236][0265] [0266] [0317] [0322] 
maintaining the 1:1 mapping by retrieving any one of a plurality of: (i) pending, and (ii) historical transactions from the blockchain associated with the user device across all assets within the blockchain; (Hunn: Paragraph [0062] [0071],[0074])
synchronizing the structured query and the blockchain via monitoring the status of pending and nullified transactions on the blockchain and updating the virtual table; (Hunn: Paragraph 0066] [0067] [0090] [0169], [0170] [0218])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn and Kempf so that the system can include an interface for access control for the blockchain. The invention is that the contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) (Hunn: Paragraph [0054]) In addition, the contracts state updates may take place continuously and in ‘real-time’ or near ‘real-time’. (Hunn: Paragraph [0053])
	The combination of Hunn and Kempf do not disclose,
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
	However, Madhavan discloses, 
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (Madhavan: Paragraph [0082] [0085], [0093], [0111], [0129])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability to return the status of the blockchain request.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
26.	In claim 21: The combination of Hunn, Kempf, and Madhavan disclose the system in supra, including routing the structured query through a query parser which breaks down the elements of the structured query into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
mapping the identified query elements to corresponding native blockchain functions, (Little: Paragraph [0063],[0129]) code, or logic via a query logic translator to obtain the native blockchain protocol code for a native blockchain transaction; and (Hunn: Paragraph [0054] [0101],[0102] [0236][0265] [0266] [0317] [0322])
transacting the native blockchain transaction having the native blockchain protocol code embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface. (Hunn: Paragraph [0066] [0099] [0196] [300] [301])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability of an interface to communicate with the blockchain and convert to the requested format when the blockchain is triggered. The system and method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. (Hunn: Paragraph [0050]) The system and method can facilitate various execution scenarios that can leverage integration with outside data sources, execution on centralized, distributed, or decentralized environments, integration with BDLs, and/or other suitable capabilities. (Hunn Paragraph [0050])

27.	In claim 22: The combination of Hunn, Kempf, Madhavan disclose the system in supra, including further disclose wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (Madhavan: Paragraph [0198], [0199], [0200], [0201],[0205])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
28.	In claim 23: The combination of Hunn, Kempf, Madhavan disclose the system in supra, including further comprising: 
the virtual chain interface maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
the virtual chain interface correlating the blockchain asset ID to the host organization object ID; and (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
Kemp do not disclose,
the virtual chain interface receiving an event from the blockchain associated with the blockchain asset ID;
the virtual chain interface notifying the user device of the event, wherein the event specifies one of (i) the native blockchain transaction remains pending, ii) the native blockchain transaction is committed to the blockchain, or (iii) the native blockchain transaction has failed. 
However, Madhavan discloses,
the virtual chain interface receiving an event from the blockchain associated with the blockchain asset ID; (Madhavan: Paragraph [0004], [0065], [0084])
the virtual chain interface notifying the user device of the event [Madhavan: [0006],[0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, (Madhavan: Paragraph [0006], [0011], [0079]) or (iii) the native blockchain transaction has failed. (Madhavan: Paragraph [0008],[0036],[0071], [0086], [0121])  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
29.	In claim 24: The combination of Kempf, Madhavan, and Little disclose the system in supra, including further disclose wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (Madhavan: Paragraph [0077], [0078], [0079])
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (Madhavan: Paragraph [0032], [0041], [0063],[0077], [0081], [0081], [0082], [0114])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
30.	In claim 25: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further disclose wherein translating the transaction command of the structured query to native blockchain protocol code further comprises: (Madhavan: Paragraph [0175], [0176], [0177],[0178])
translating one or more smart contract blocks included with the structured query into the native blockchain protocol code to form a smart contract by translating each of the one or more smart contract blocks into a defined sequence of process operations for the smart contract, a defined smart contract condition, a defined smart contract trigger, and/or a defined smart contract event. (Kempf: Paragraph [0010], [0046], [0047], [0048], [0084],[0105])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
31.	In claim 26: The combination of Hunn, Kempf, Madhavan disclose the method in supra, including further comprising: extracting an event listener from the structured query received from the user device (Madhavan: Paragraph [0086],[0170]) , wherein the event listener monitors the blockchain transactions for defined events having a corresponding smart contract condition (Madhavan: Paragraph [0086],[0170])or a smart contract trigger within the smart contract transacted onto the blockchain; and (Madhavan: Paragraph [0009],[0077], [0058], [0091], [0210])
executing the event listener separate from the blockchain (Madhavan: Paragraph [0086],[0170]), wherein the event listener executes within the host organization and triggers a pre-programmed action within the host organization upon occurrence of the event within a transaction on the blockchain. (Madhavan: Paragraph [0086],[0170],[0171],[0172])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunn, Kempf, and include Madhavan so that the system can include the capability to return query elements and status of the blockchain.  In the invention, the disclosed BAM, a party-participant's attempt, request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data. (Madhavan: Paragraph [0034]) Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063])
32.	In claim 27: The combination of Kempf, Madhavan, and Little disclose the method in supra, including wherein translating the data object to a blockchain asset ID stored within the blockchain to form a native blockchain transaction comprises translating an SQL command parameter specifying a virtual object to an existing blockchain asset within the blockchain (Kempf: Paragraph [0046], [0047], [0048])
33.	In claim 28: The combination of Kempf, Madhavan, and Little discloses the method of supra, including wherein the host organization operates as a cloud-based service provider to the user device; and (i.e., systems, methods, apparatuses, devices, and associated non-transitory computer-readable media and network architecture for effectuating a tenant management system and method operative in a cloud-based database environment executed by a processor entity of a network node, apparatus, system, network element, subscriber device, and the like, mutatis mutandis) (Kemp: Paragraph [0006],[0015], [0020], [0033]) 
wherein the cloud-based service provider receives inputs from the client device at the request interface over a public Internet. (i.e., Subscriber/tenant end stations may access or consume resources/services, including cloud-centric resources/services, provided over a packet-switched wide area public network such as the Internet via suitable service provider access networks, wherein one or more data centers hosting such resources and services on behalf of a plurality of tenants which are coupled to other edge network elements, and to cloud-based data center elements with respect to consuming hosted resources/services according to service management agreements, contracts, etc.) (Kempf: Paragraph [0033],[0034]) 
34.	 In claim 29: The combination of Kempf, Madhavan, and Little discloses the system of supra, including wherein the host organization operates as a cloud-based service provider to the user device; and (Kemp: Paragraph [0006],[0015], [0020], [0033])
wherein the cloud-based service provider receives inputs from the client device at the request interface over a public Internet. (Kempf: Paragraph [0033],[0034])

Response to Amendment
35.	With respect to the rejection of claims 1-2, 4-12, and 14-29 under U.S.C 103, Applicant's remarks and amendments have been fully considered and are not persuasive. 
Applicants arguments asserts that the combination of Little, Kempf, and Madhavan, as well as the known art of record, does not discloses all the elements with regard to that which Applicants' now recite at independent claim 1, and corresponding claims 11, and 20, as is amended herein.(Arguments & Remarks, pgs. 17-25)
The Examiner respectfully disagree. The rejection is improper. Therefore, the Applicants rejections are moot, the U.S.C. 103 rejections has been updated with the new amendments on record. The combination of Dunn, Kempf, and Madhavan do dicloses all elements of the claims, as drafted. 

Conclusion

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693